DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments to their election with traversal in the reply filed September 12, 2022 have been considered but are moot because upon further consideration the restriction requirement of July 18, 2022 is withdrawn and claims 13-15 are hereby rejoined for examination.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract reads “The invention relates to”.

The abstract of the disclosure is objected to because the abstract of the disclosure is objected to because there is either a period missing at the end of line 2, or “The invention” in line 3 should not be capitalized and there should be a comma or semi-colon between lines 2 and 3 or the first two lines should be removed as the title of the invention (considered part of the abstract as it is after “Abstract:”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  a period is needed at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 3 , the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase or before the phrase are the definite limits of the claim and are therefore part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11, claim 11 is indefinite as to what temperature the absorbed impact energy is measured at, to be multiplied by the tensile strength Rm.  Claims 9 and 10 recite the absorbed impact energy at different temperatures, and Iowa State University (“Impact Toughness”) provides evidence that absorbed impact energy is temperature dependent (Pg. 1 [1]-[3]).   For purposes of examination, an absorbed impact energy at any temperature shall be considered to meet this limitation, absent clarification in the claim language by applicant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 4, claim 4 fails to further limit the subject matter of the claim upon which it depends, as claim 1 (from which depends) teaches an upper limit of vanadium is 0.30 wt%, which is the only limitation of claim 4.  

Regarding claim 5, claim 4 fails to further limit the subject matter of the claim upon which it depends, as claim 1 (from which depends) teaches an lower limit of vanadium is 0.20 wt%, which is the only limitation of claim 5.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2013/0078031 A1), hereinafter Nakamura.

Regarding claim 1, Nakamura teaches a welded joint with a weld metal (weld metal deposit) of a composition as shown below in Table 1 in weight/mass percentage ([0021]). Regarding the cobalt amount, Nakamura is silent to the presence of cobalt, such that it is not considered to be present in an appreciable amount; therefore it is considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  
Table 1

Instant Cl. 1
Instant Cl. 2
Instant Cl. 3
Nakamura [0021]-[0023]
C
0.08-0.10
0.080-0.095
0.080-0.090
>0.09 to 0.24
Mn
1.30-2.00
1.40-1.50
1.40-1.50
0.5-2.5
Si
0.35-0.60
0.35-0.55
0.40-0.50
0.2-1.0
Cr
0.60-0.80
0.60-0.80
0.60-0.70
optional 0.1-2.0
Ni
2.50-3.00
2.50-3.00
2.70-3.00
1.0-9
Mo
0.30-0.80
0.30-0.60
0.50-0.60
optional 0.1-1.5
V
0.20-0.30
0.20-0.25
0.20-0.30
optional 0.005-0.2
Co (optional)
≤ 0.02
≤ 0.02
≤ 0.02
*see note in individual rejections
Ti (optional)
0.01-0.02
0.007-0.018
0.007-0.018
0.005-0.15
Al (optional)
≤ 0.010
≤ 0.007
≤ 0.007
0.004-0.08
Fe & impurities
balance
balance
balance
balance (unavoidable impurities)

	The compositional proportions disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 2, Nakamura teaches a welded joint with a weld metal (weld metal deposit) of a composition as shown above in Table 1 in weight/mass percentage ([0021]). Regarding the cobalt amount, Nakamura is silent to the presence of cobalt, such that it is not considered to be present in an appreciable amount; therefore it is considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The compositional proportions disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 3, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the composition above in Table 1 in weight/mass percentage ([0021]). Regarding the cobalt amount, Nakamura is silent to the presence of cobalt, such that it is not considered to be present in an appreciable amount; therefore it is considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The compositional proportions for Mn, Si, Cr, Ni, Mo, V, Ti, Al, Co, and Fe & impurities disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed compositional requirements.
Specifically regarding the carbon content, the claimed composition with an upper limit of less than or equal to 0.090 weight% is so mathematically close to more than 0.09 mass% of Nakamura that the difference between the claimed range is virtually negligible absent any showing of unexpected results or criticality.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented to the difference of 0.0004% (i.e. 0.0904% is allowed by the prior art of Nakamura and also meets the claimed range of applicant when rounded to the claimed decimal points).

Regarding claims 4-5, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the vanadium of the composition is 0.005-0.2 mass% ([0023]).  The compositional proportions disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claims 6, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the composition of further components in mass/weight % is as shown below in Table 2.  The compositional proportions disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed compositional requirements.

Table 2

Instant Cl. 6 
Nakamura [0021]-[0023]; [0111]
Nb
≤ 0.002
Optional (may be excluded, i.e. 0%)
N
≤ 0.05
0.001-0.006
O
≤ 0.05
0.005-0.05
P
≤ 0.012
≤ 0.02
S
≤ 0.010
≤ 0.02
Cu
≤ 0.3
Optional 0.01-1.0


Regarding claim 7, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the tensile strength of the welded joint is 1100 MPa or more ([0029]), and the welded joint is a weld metal ([0036]; weld metal deposit).  The tensile strength proportions disclosed by Nakamura overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura, including those proportions, which satisfy the presently claimed requirements.

Regarding claims 8 and 12, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the welded joint has a weld metal (weld metal deposit) microstructure of almost full martensite ([0036]).  Nakamura does not specifically teach the weld metal deposit has an offset yield strength Rp0.2 of greater than 1100 MPa , nor an elongation break A5 of more than 10%. 
Applicant teaches wherein the offset yield strength Rp0.2 exceeds the minimum value at a V content of 0.20 or higher (Fig. 1; Pg. 13 Lns. 4-6); (specifically example 6 in Table 2 of applicant has a V value of 0.20%, which overlaps the range of Nakamura), and the offset yield strength Rp0.2 of at least 1100 MPa and elongation at break was over 10% when composition was within the range of claim 1 (Pg. 10 Ln. 1 – Pg. 11 Ln. 10).  Additionally, the instant application’s specification (Pg. 3 Lns. 25 - 33) states “The invention is based on an investigation of the influence of the alloying elements on the mechanical properties of the pure weld metal deposit … In addition, the relationship between the microstructure and the resulting mechanical properties of the entire weld metal deposit was examined in detail” (emphasis added by the examiner).  The microstructure is noted to be preferably martensitic (Pg. 7 Lns. 15-16).  The specification provides no correlation between the mechanical properties and the material processing.  In summary, applicant’s specification correlates the composition and microstructure to the mechanical properties (as noted above).
Nakamura teaches a substantially identical weld metal composition with a substantially identical microstructure, as discussed above, as applicant discloses as producing the claimed offset yield strength Rp0.2 of greater than 1100 MPa and elongation at break A5 of more than 10%.  As Nakamura teaches a substantially identical weld metal as that which the applicant claims and discloses as producing the claimed the claimed offset yield strength Rp0.2 of greater than 1100 MPa and elongation at break A5 of more than 10%, one would expect the weld metal of Nakamura to possess the claimed properties of the claimed offset yield strength Rp0.2 of greater than 1100 MPa and elongation at break A5 of more than 10%, absent an objective showing (MPEP 2112).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as evidenced by McKinnon (“Charpy Testing”), and Iowa State University(“Impact Toughness”, hereinafter Iowa).  Examiner has provided copies of Iowa and McKinnon herewith), references cited to show universal facts need to not be available as prior art before applicant’s filing date (MPEP 2124).

Regarding claims 9-11, Nakamura teaches each limitation of claim 1, as discussed above, and further teaches the tensile strength of the welded joint is 1100 MPa or more ([0029]), the welded joint is a weld metal ([0036]; weld metal deposit), and the weld metal has an almost full martensite structure, a carbon content and a balance is iron (i.e. the metal is a steel; [0021]) and it has an absorbed energy in 2 mm V-notch Charpy impact test at -40 degrees Celsius of 27 J/cm2 or more ([0029]), including samples with values up to 65 J/cm2 that pass as samples (Table 9; [0187]).  The examiner acknowledges that this absorbed energy impact test range is measured at a different temperature and different units than that claimed by applicant.  The following evidentiary references are used to show that impact energy values of 27 J/cm2 or more (including samples with values up to 65 J/cm2) at -40 degrees Celsius are equivalent to, at a minimum, the same values in J at -20 and +20 degrees C.  
McKinnon provides evidence that standard Charpy tests are performed on a 10mm x 10 mm test piece (1 cm x 1cm) (Pg. 1 [2]) for steel (Pg. 1 [1]), which means that the values reported for Charpy impact test in J/cm2 are equivalent to J (when multiplied by the area of 1 cm2).  
Regarding the difference between -40 degrees Celsius of the prior art Charpy Impact test and the -20 and + 20 degrees Celsius claimed by applicant, Iowa provides evidence that a Charpy test is used to test impact toughness (Pg. 1 [1]), and the following graph is reproduced from Iowa, which shows impact toughness versus temperature for steel, and clearly identifies that the Charpy (impact) toughness increases with increasing temperature for steel (Pg. 1 [1]-[3]).  As Iowa provides evidence that impact toughness values increase with temperature, the values taught by Nakamura are a minimum range of average impact energy for the claimed values at -40⁰C (greater than 35 J), and would only increase to some degree with increasing temperature (from -40 to -20 and + 20 degrees Celsius), overlapping applicants claimed ranges.

    PNG
    media_image1.png
    261
    310
    media_image1.png
    Greyscale

The product of tensile strength (1100 MPa or more ([0029]) and absorbed energy in 2 mm V-notch Charpy impact test at -40 degrees Celsius of 27 J/cm2 or more ([0029]), is 29700 J MPa/cm2 or more.  As discussed above, McKinnon provides evidence that standard Charpy tests are performed on a 10mm x 10 mm test piece (1 cm x 1cm) (Pg. 1 [2]) for steel (Pg. 1 [1]), which means that the values reported for Charpy impact test in J/cm2 are equivalent to J (when multiplied by the area of 1 cm2), which results in a range for the calculated product of a minimum of 29700 J MPa.
The ranges for average impact energy at -20 and +20 ⁰C, and the range of the product of the tensile strength and absorbed impact energy ranges of Nakamura, as evidenced by McKinnon and Iowa are 27J or more and 29700 J MPa or more, as discussed above.  This overlaps applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Nakamura as evidenced by McKinnon and Iowa, including those proportions, which satisfy the presently claimed absorbed impact energy values and product of tensile strength and absorbed impact energy.

Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Sawatari et al. (JP2018130749A Google Patents machine translation printed on October 5, 2022), hereinafter Sawatari.  Copy of the machine translation and original patent are provided by the examiner herein.

Regarding claim 13, Nakamura teaches each limitation of claim 1, as discussed above.  Nakamura further teaches a flux cored wire for gas shielded arc welding (with a laser beam) ([0026]) to form a weld metal welded joint ([0021]).  Nakamura does not specifically teach the metal powder cored welding wire comprising a filler powder and a sheath enclosing filler powder for production of the weld metal deposit…characterized in that the metal powder cored welding wire is designed to form the weld metal . 
Sawatari is in the similar field of endeavor, flux containing wire for gas shielded arc welding for a welded joint (Pg. 3 [3]; Abstract).  Sawatari teaches a flux cored (containing) wire with a steel outer sheath and a flux filled in the steel outer sheath (flux is enclosed in the outer sheath), where the flux includes iron powder to adjust the fill rate of the flux (iron (a metal) filler powder within the sheath, i.e. metal powder cored) (Pg. 3 [5]; Pg. 6 [1]; Pg. 8 [1]), and the flux-cored wire for gas shielded arc welding is used to manufacture a welded joint using the flux-cored wire to provide a weld metal (Pg. 3 [3]; Abstract; i.e. the metal powder cored welding wire is designed to form the welded joint providing the weld metal (deposit)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nakamura to incorporate a flux cored wire with a steel outer sheath and a flux filled in the steel outer sheath (flux is enclosed in the outer sheath), where the flux includes iron powder to adjust the fill rate of the flux (filler powder within the sheath, i.e. powder cored), and the flux-cored wire for gas shielded arc welding is used to manufacture a welded joint using the flux-cored wire to provide a weld metal taught by Sawatari.  The motivation for welding with this flux cored wire would have been to suppress the generation of spatter (Pg. 4 [2]), spatter causes uneven coating and defects in later welding (Pg. 2 [3]), a reduction in spattering improves the welding efficiency (Pg. 9 [13]), and thus save money in welding.

Regarding claim 15, Nakamura in view of Sawatari teaches each limitation of claims 1 and 13, as discussed above.  Nakamura does not teach a weight of the filler powder makes up between 10 and 30% of a weight of the metal powder cored welding wire.  
Sawatari is in the similar field of endeavor, flux cored (containing) wire for gas shielded arc welding for a welded joint (Pg. 3 [3]; Abstract).   Sawatari teaches the content of iron powder in the flux is 0% or more and less than 10.0% by mass % with respect to the total mass of the flux cored wire (metal powder cored welding wire; see claim 13) (Pg. 3 [5]) and the iron powder adjusts the filling rate of the flux (filler powder) (Pg. 8 [1]).  
The composition of Sawatari with an upper limit of less than 10.0 mass% is so mathematically close to 10% or more of applicant that the difference between the claimed range is virtually negligible absent any showing of unexpected results or criticality.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented to the difference of 0.01% (i.e. 9.99 % is allowed by the prior art of Sawatari and also meets the claimed range of applicant when rounded to the claimed significant digits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nakamura to incorporate the content of iron powder in the flux is 0% or more and less than 10.0% by mass % with respect to the total mass of the flux cored wire (metal powder cored welding wire) and the iron powder adjusts the filling rate of the flux taught by Sawatari.  The motivation for welding with this flux cored wire would have been to have sufficient iron powder and thereby improve welding efficiency (saving money/time) (Pg. 8 [1]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Sawatari, as evidenced by Welding Journal (“Metal Powders in Welding Electrodes”), hereinafter Welding. A copy of the article is provided herein by the examiner. 
 
Regarding claim 14, Nakamura in view of Sawatari teaches each limitation of claims 1 and 13, as discussed above.  Nakamura does not teach the filler powder contains arc stabilizers.
Sawatari is in the similar field of endeavor, flux cored (containing) wire for gas shielded arc welding for a welded joint (Pg. 3 [3]; Abstract).   Sawatari teaches iron powder contained in the flux cored wire for adjusting the filling rate (i.e. filler) (Pg. 8 [1]).  Welding provides evidence that “iron powder is a relatively strong arc stabilizer” (Pg. 794 Right Col. [4]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nakamura to incorporate iron powder contained in the flux cored wire for adjusting the filling rate (i.e. filler) taught by Sawatari.  The motivation using an arc stabilizer would have been to reduce spatter (definition of arc stabilizers by Welding Pg. 794 Right Col. [3]), spatter causes uneven coating and defects in later welding (Pg. 2 [3]), a reduction in spattering improves the welding efficiency (Pg. 9 [13]), and thus save money in welding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama et al. (US 2017/0350434 A1), hereinafter Maruyama teaches a welded joint including weld metal with a composition shown in the below Table 3 ([0024]).



Table 3 

Instant Cl. 1
Instant Cl. 2
Instant Cl. 3
Maruyama [0024]-[0025]
C
0.08-0.10
0.080-0.095
0.080-0.090
0.05-0.30
Mn
1.30-2.00
1.40-1.50
1.40-1.50
0.5-6.0
Si
0.35-0.60
0.35-0.55
0.40-0.50
0.005-3.0
Cr
0.60-0.80
0.60-0.80
0.60-0.70
≤ 5.0
Ni
2.50-3.00
2.50-3.00
2.70-3.00
≤ 10.0
Mo
0.30-0.80
0.30-0.60
0.50-0.60
≤ 1.0
V
0.20-0.30
0.20-0.25
0.20-0.30
≤ 0.2 (total of Nb+Ti+V)
Ti (optional)
0.01-0.02
0.007-0.018
0.007-0.018

Co (optional)
≤ 0.02
≤ 0.02
≤ 0.02
*not specifically listed
Al (optional)
≤ 0.010
≤ 0.007
≤ 0.007
0.005-1.0
Fe & impurities
balance
balance
balance
remainder


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784